DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “a part by density of the styrene-butadiene-styrene copolymer”.  It is not clear what is meant by a “part by density”.  What part?  The specification indicates that this may be the 1,2-vinyl group content, however this is not claimed.  Is it the butadiene part?  Part by weight percent?  Volume percent?  Molar parts?  Even in light of the discussion of a part by density in the examples in paragraph 86, it is still unclear what applicant intends (e.g. parts by weight, molar).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0275195 (herein Osumi).
Note that Osumi was filed on 7/7/20 with foreign priority of 8/6/19 and 2/27/20.  The instant application was filed on 11/24/20 with a foreign priority of 11/24/20.  Copies and translations of the foreign priority are supplied with the instant action.
As to claim 1, Osumi teaches a resin composition (paragraph 7) comprising (A) a styrene butadiene styrene triblock (SBS) copolymer having a 1,2-bonding structure of 70 to 100 and (B) a polybutadiene having a 1,2 content of 80 to 100.  See paragraph 7.  
The polybutadiene is exemplified as B-1000, B-2000 and/or B-3000 (paragraph 36 and table 1), which applicant admits has a 1,2 vinyl group amount of greater than 85% (see paragraph 86 of the originally filed specification).  
The SEBS triblock is exemplified as having a structure of PS/PB/PS of 25/50/25 weight percent (paragraph 60) and a 1,2 vinyl bond content of 93 mol% (paragraph 61).
The 1,4 units of butadiene have a structure of claimed units x1 and x2, while 1,2 units of butadiene have a structure of claimed units y1 and y2.  See formula 2 and 3 in paragraph 28.  Styrene reads on units m and n.  Thus, mapping to the claimed formula, x1+x2+y1+y2=50 wt% and m=25 wt% and n=25 wt% of Osumi.  Converting to mol% can be accomplished through the molecular weight (g/mol) of styrene (104) and butadiene (54).   The units x1+x2 and y1+y2 can be deduced from this mol% and the 1,2 content.  Thus, m/A=0.17, n/A=0.17 and ((x1+x2)*z)/A=0.046 and ((y1+y2)*z)/A=0.61.  All of which is within the claimed range.  
See for example, example 1 in table 1, which reads on the claimed invention.  All limitations are met.
As to claims 2-3, as elucidated above, the molar percent of the 1,2-vinyl group is about 61 mol%, thus the part by density is about 59 (density of 0.97 times the content of 1,2-vinyl groups of 0.61 times 100).  This is basing the calculation on the equation presented in paragraph 86 of the originally filed specification.  
As to claim 4, a composition comprising polyester resin is taught.  See paragraph 54.
As to claim 5, the composition comprises inorganic filler.  See paragraph 39.
As to claim 6, a composition comprises a crosslinking agent that is divinyl benzene.  See paragraphs 39 and 42.  
As to claim 8, an article comprising the resin composition of a prepreg and/or laminate is taught (paragraph 24).
As to claims 9-12, the thermal expansion, delamination and dissipation factor are not taught.  However, the composition is the same SBS triblock and polybutadiene with the same 1,2 content, molecular weights etc.  All measured properties are identical and thus the composition appears to be identical.  Since the properties of a material would naturally flow from the same composition, the property would inherently met.  



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0275195 (herein Osumi).
The discussion with respect to Osumi set-forth above is incorporated herein by reference.
As to claim 7, components (A) and (B) are taught in amounts of preferably 70:30 to 30:70, which correlates to 43 to 233 parts (B) to 100 parts (A). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764